OPINION — AG — ** ADJOURNMENT — GOVERNOR — SIGNATURE ON BILLS ** STATEMENT OF FACTS: " THE DAILY OKLAHOMAN OF JUNE 30, 1957, CARRIED ARTICLE ON ITS FRONT PAGE STATING THAT A MEMORANDUM FROM THIS OFFICE (ATTORNEY GENERAL OFFICE) SAID THAT SEVEN BILLS PASSED BY THE LAST LEGISLATURE ARE NOT LAW FOR THE REASON THAT SAID BILL WERE ON THE GOVERNORS DESK FOR ONLY 4 1/2 DAYS BEFORE THE LEGISLATURE ADJOURNED. " — UNDER THE PRINCIPLES OF LAW IN THE CASE OF ' MCALESTER V. OKLAHOMA TAX COMMISSION, 50 P.2d 647 ' AS CITED AND CONSTRUED IN THE ATTACHED MEMORANDUM, HOUSE BILL NO. 910, HAVING NEVER BEEN APPROVED BY THE GOVERNOR, IS 'NOT' LAW OF THIS STATE. (REQUIREMENT, FIVE DAY REQUIREMENT, APPROPRIATION) CITE: ARTICLE VI, SECTION 12 (FRED HANSEN)